      Case 1:12-cr-00435 Document 153 Filed on 04/06/20 in TXSD Page 1 of 10
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                             April 07, 2020
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk

                            BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                  §
                                          §
VS.                                       §   CRIMINAL NO. 1:12-CR-435-1
                                          §
TOMAS YARRINGTON RUVALCABA                §

                                       ORDER

         The Court is in receipt of Defendant’s Motion to Reconsider the Order of
Detention Dated April 26, 2018, and Emergency Request for Release Upon
Reasonable Conditions, Dkt. No. 149, and the Government’s Response, Dkt. No.
152. For the reasons below, the Court DENIES Defendant’s Motion, Dkt. No. 149.


I.       Relevant Background
         On May 22, 2013, the grand jury returned an indictment in the above-styled
and      numbered    cause   against   Defendant   Tomas   Yarrington    Ruvalcaba
(“Yarrington”), charging him in eight counts: (1) Count 1: Racketeer Influence and
Corrupt Organization (“RICO”) Conspiracy under 18 U.S.C. § 1962(d); (2) Count 2:
Conspiracy to Import Cocaine and Marihuana into the United States under 21
U.S.C. § 963; (3) Count 3: Conspiracy to Launder Monetary Instruments under 18
U.S.C. § 1956(h); (4) Count 4: Conspiracy and Make False Statements to Financial
Institutions under 18 U.S.C. §§ 371 & 1014; (5) Count 5: Conspiracy to Commit
Bank Fraud under 18 U.S.C. § 1349; (6) Count 8: Bank Fraud and Aiding and
Abetting under 18 U.S.C. §§ 2 & 1344; (7) Count 10: Bank Fraud and Aiding and
Abetting under 18 U.S.C. §§ 2 & 1344; and (8) Count 11: Conspiracy to Structure
Transactions to Avoid Reporting Requirements under 18 U.S.C. § 371 and 31 U.S.C.
§ 5324. Dkt. Nos. 20 & 73. On the same day, a bench warrant was issued for
Yarrington’s arrest. Dkt. No. 24.
         From February 2012 to April 2017, Yarrington freely resided in Europe. See
Dkt. No. 86 at 3. On April 9, 2017, he was arrested and detained by the Italian


1 / 10
       Case 1:12-cr-00435 Document 153 Filed on 04/06/20 in TXSD Page 2 of 10



government. On February 26, 2018, the Supreme Court of Italy (the “Corte Di
Cassazione”) affirmed the lower court’s decision regarding his extradition. The
judgment was delivered to the Italian Ministry of Justice on April 4, 2018. On April
18, 2018, the Italian Minister of Justice agreed to the extradition of Yarrington to
the United States of America. See Dkt. No. 142-3 at 3. On April 20, 2018, he was
transported by U.S. law enforcement officials from Italy to the United States. Id. at
9. On the same day, the arrest warrant was executed on Yarrington in Brownsville,
Texas. See Dkt. No. 65.
         On April 26, 2018, Yarrington appeared in the Southern District of Texas
before Magistrate Judge Ronald G. Morgan for arraignment and a detention
hearing. Pursuant to 18 U.S.C. § 3142(f) of the Bail Reform Act, Magistrate Judge
Morgan ordered him detained pending trial based on his finding that Yarrington
poses a flight risk. See Dkt. No. 72. He was initially detained in a facility in San
Patricio County and is now housed in a Federal Detention Center in Houston,
Texas. An immigration detainer was filed with the U.S. Marshals Service on April
23, 2018. See Dkt. No. 86.
         In the United States, the first case of coronavirus disease 2019 (“COVID-19”),
a respiratory illness that can spread from person-to-person, was reported on
January 21, 2020. Those with COVID-19 have had mild to severe respiratory illness
with symptoms of fever, cough, shortness of breath, pneumonia, multi-organ failure,
and in some cases death.1 As of April 6, 2020, 330,891 positive cases of COVID-19
and 8,910 deaths due to COVID-19 have been reported to the CDC.2
         On March 27, 2020, Yarrington filed a Motion to Reconsider the Order of
Detention Dated April 26, 2018, and Emergency Request for Release Upon
Reasonable Conditions. Dkt. No. 149. On March 31, 2020, the Government filed a
Response. Dkt. No. 152.


1See     Centers     for    Disease  Control     and    Prevention     (“CDC”),    Fact     Sheet,
https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf (last updated March
20, 2020).
2 See CDC, Cases in U.S., https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html

(last updated April 6, 2020).


2 / 10
      Case 1:12-cr-00435 Document 153 Filed on 04/06/20 in TXSD Page 3 of 10



II.      Legal Standard
         The Bail Reform Act of 1984 (“BRA”) prescribes a comprehensive procedure
for release or detention of those charged with federal crimes. United States v.
Barnett, 986 F. Supp. 385, 391 (W.D. La. 1997). A judicial officer may order a
defendant detained pending trial upon a finding that “no condition or combination
of conditions will reasonably assure the appearance of the person as required and
the safety of any other person and the community.” 18 U.S.C. § 3142(e). The
existence of probable cause to believe that a defendant committed a drug offense 3
for which a maximum term of imprisonment of ten years or more creates a
rebuttable presumption that no conditions of release will reasonably assure the
appearance of the person as required or the safety of others and the community. 18
U.S.C. § 3142(e)(3)(A). Probable cause exists when offenses under the Controlled
Substances Act are charged with an indictment. United States v. Trosper, 809 F.2d
1107, 1110 (5th Cir. 1987).
         Courts consider the following factors in determining whether a person poses
a flight risk or a danger to the community: (1) the nature and circumstances of the
offense charged; (2) the weight of the evidence against the person; (3) the history
and characteristics of the person; and (4) the nature and seriousness of the danger
to any person or the community that would be posed by the person’s release. 18
U.S.C. § 3142(g). For pretrial detention to be imposed, “the lack of reasonable
assurance of either the defendant’s appearance, or the safety of others or the
community, is sufficient; both are not required.” United States v. Reuben, 974 F.2d
580, 586 (5th Cir. 1992).
         If a court orders pretrial detention because no conditions can be fashioned to
reasonably assure the appearance of the person as required and the safety of any
other person and the community, an independent mechanism exists for a defendant
to request temporary release. United States v. Cox, No. 2:19-cr-00271-RFB-VCF,


3This includes an offense under the Controlled Substances Act (21 U.S.C. § 801, et seq.) or the
Controlled Substances Import and Export Act (21 U.S.C. § 951, et seq.). See 18 U.S.C. §
3142(e)(3)(A).


3 / 10
    Case 1:12-cr-00435 Document 153 Filed on 04/06/20 in TXSD Page 4 of 10



2020 WL 1491180, at *2 (D. Nev. Mar. 27, 2020). Subsection (i) states: “The judicial
officer may, by subsequent order, permit the temporary release of the person, in the
custody of a United States marshal or another appropriate person, to the extent
that the judicial officer determines such release to be necessary for preparation of
the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i). Thus, a
court may temporarily order a defendant’s pretrial release if one of two conditions is
met: such release must be necessary for the preparation of the person’s defense or
for another compelling reason. A defendant bears the burden of establishing
circumstances warranting his temporary release. See United States v. Buswell, No.
11-CR-198-01, 2013 WL 210899, at *5 (W.D. La. Jan. 18, 2013) (collecting cases).
         Several federal district courts have addressed a defendant’s request for
temporary pretrial release due to the COVID-19 outbreak and have factored it into
the assessment of whether a “compelling reason” exists to permit temporary release
of a pretrial defendant. See Cox, 2020 WL 1491180, at *4 (denying request because
“the threat of COVID-19 must be balanced against other known information” such
as previous finding that defendant is a flight risk and danger to community), but see
United States v. Little, No. S3-20-CR-57, 2020 WL 1439979, at *5 (S.D.N.Y. Mar. 24,
2020) (granting release after considering seriousness of charges, defendant’s
underlying health issues, and release conditions to ensure court appearances). In
particular, a number of courts have considered the following factors in determining
whether a defendant is entitled to temporary release under § 3142(i) due to COVID-
19 concerns: (1) the original grounds for the defendant’s pretrial detention; (2) the
specificity of the defendant’s stated COVID-19 concerns; (3) the extent to which the
proposed release plan is tailored to mitigate or exacerbate other COVID-19 risks to
the defendant; and (4) the likelihood that the defendant’s proposed release would
increase COVID-19 risks to others. See United States v. Smoot, No. 2:19-CR-20,
2020 WL 1501810, at *2 (S.D. Ohio Mar. 30, 2020); United States v. Clark, No. 19-
40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020).




4 / 10
       Case 1:12-cr-00435 Document 153 Filed on 04/06/20 in TXSD Page 5 of 10



III.     Parties’ Arguments
         In his Motion to Reconsider the Order of Detention Dated April 26, 2018, and
Emergency Request for Release Upon Reasonable Conditions, Yarrington seeks an
order for temporary release from custody due to the COVID-19 outbreak. He asserts
that he is “a 63-year-old, nonviolent inmate with high blood pressure and
prediabetic high blood sugar.” Dkt. No. 149 at 5. He requests release “on reasonable
conditions to include but not limited to home confinement, GPS electronic
monitoring, daily ‘reporting’ to Pretrial Services by phone, or any other combination
of conditions which will reasonably assure the safety of Defendant and his
appearance of all proceedings.” Id. He states that, if released, his “likelihood of
catching the virus is dramatically decreased and his ability to appear for all court
proceedings increased.” Id. at 2.
         In response, the Government reiterates Magistrate Judge Morgan’s finding
that Yarrington is a flight risk and argues that he has ignored the factors
considered in a court’s determination of pretrial release. Dkt. No. 152 at 2. Further,
the Government asserts that Yarrington’s concerns are speculative—there are no
reported COVID-19 cases in the Federal Detention Center in which he is held, and
the Federal Bureau of Prisons (“BOP”) has implemented measures to minimize the
risk of COVID-19 transmission. Id. at 3–5. The Court now considers the parties’
arguments.


IV.      Legal Analysis
         As a threshold matter, the Court seriously takes into consideration the
unprecedented magnitude of the COVID-19 pandemic and the extremely serious
health risks it presents. See Clark, 2020 WL 1446895, at *3. A defendant, however,
is not entitled to temporary release under § 3142(i) based solely on generalized
COVID-19 fears and speculation. Id. Accordingly, the Court will evaluate the
following factors to determine whether a “compelling reason” exists such that
temporary release is “necessary”: (1) the original grounds for the defendant’s
pretrial detention; (2) the specificity of the defendant’s stated COVID-19 concerns;


5 / 10
    Case 1:12-cr-00435 Document 153 Filed on 04/06/20 in TXSD Page 6 of 10



(3) the extent to which the proposed release plan is tailored to mitigate or
exacerbate other COVID-19 risks to the defendant; and (4) the likelihood that the
defendant’s proposed release would increase COVID-19 risks to others. Id.


         a. Original Grounds for Defendant’s Pretrial Detention
         The Court first considers the original grounds for Yarrington’s pretrial
detention. At the detention hearing on April 26, 2018, the Government represented
the following: “We would ask for detention. We would concur with the Pretrial
Services Report. The nature of the offense obviously does kick in a rebuttal of
presumption. There is an issue of fugitive status for several years. He does have ties
to a foreign country. I would say at least Italy. He has relatives in Mexico. He has
no current status in the United States. There is a detainer on him. And for all those
reasons, as well as there’s an unverified employment history, at least the last
several years, as well as unverified resources, it all adds up to I think that obviously
detention would apply.” Dkt. No. 131 at 9. Magistrate Judge Morgan then ordered
Yarrington detained pending trial upon a finding that he is “a risk of flight and
short of detention, there is no condition or combination of conditions that would
reasonably assure the defendant’s appearance at further court proceedings or
safeguard the community.” Dkt. No. 72.
         Indeed, the record amply supports the finding that Yarrington is a high-risk
defendant. He is the main defendant named in an indictment where a grand jury
found probable cause to believe that he was engaged in, inter alia, conspiracy to
import cocaine and marihuana into the United States in violation of 21 U.S.C. §
963. He is facing a statutory minimum of ten years to life imprisonment. See Dkt.
No. 73. As such, a rebuttable presumption arises under 18 U.S.C § 3142(e)(3)(A)
that no condition or combination of conditions will reasonably assure his
appearance or the safety of any other person or the community.
         Further, significant resources were expended to arrest Yarrington and bring
him to the United States. Though an arrest warrant was issued on May 22, 2013,
Yarrington was freely residing in Europe since February 2012 where he “lived rent-


6 / 10
    Case 1:12-cr-00435 Document 153 Filed on 04/06/20 in TXSD Page 7 of 10



free at various locations with friends” and “relied on the generosity of friends for his
basic living expenses.” See Dkt. No. 86 at 3. To avoid capture by law enforcement,
he was using an alias of “Jose Angel Marquez Perez” with identification issued in
Mexico. Dkt. No. 152 at 1. He was later arrested by Italian officials on April 9, 2017,
and extradited to the United States on April 20, 2018. See Dkt. No. 142-3 at 3.
         Importantly, even if Yarrington were granted temporary release, he is still
subject to detention by Immigration and Customs Enforcement (“ICE”). See United
States v. Lett, 944 F.3d 467, 469 (2d Cir. 2019) (holding “immigration authorities
may lawfully detain a criminal defendant ordered to be released under the BRA
pursuant to their authority under the INA to detain aliens”). He is a Mexican
citizen with no legal status in the United States, and an immigration detainer has
been filed with the U.S. Marshals Service. See Dkt. No. 86 at 2. Further, the Court
is unwilling to put an Immigration Judge in a position to second-guess a district
court’s decision of temporary release, especially given the severity of Yarrington’s
charges, his previous fugitive status, and the bares bones nature of his Motion for
Release. Thus, because Yarrington is still subject to immigration detention,
granting temporary release may ultimately be an exercise in futility.


         b. Specificity of Defendant’s Stated COVID-19 Concerns
         The Court next examines the specificity of Yarrington’s stated COVID-19
concerns. Yarrington states that the COVID-19 pandemic “puts Defendant’s life
increasingly in danger . . . especially because of his age and comorbidities”—he is “a
63-year-old, nonviolent inmate with high blood pressure and prediabetic high blood
sugar.” Dkt. No. 149 at 1, 5. Under CDC Guidelines, those who are at higher risk
for severe illness due to COVID-19 include adults 65 years or older; people with
underlying conditions such as serious heart conditions, chronic lung disease or
moderate to severe asthma, severe obesity, diabetes, liver disease, and chronic
kidney disease and who are undergoing dialysis; and people with conditions that
can cause them to be immunocompromised (including cancer treatment, smoking,
bone marrow or organ transplantation, immune deficiencies, poorly controlled HIV


7 / 10
       Case 1:12-cr-00435 Document 153 Filed on 04/06/20 in TXSD Page 8 of 10



or AIDS, and prolonged use of corticosteroids and other immune weakening
medications).4 Those with high blood pressure may face higher risks of
complications from COVID-19.5 It is possible that Yarrington may be at higher risk
for severe illness, though uncertain given current medical guidelines.
         However, Yarrington’s concerns about contracting COVID-19 in the detention
facility are general and speculative. There are no reported cases in the facility, and
BOP has implemented precautionary measures to minimize the risk of
transmission, including COVID-19 screening of all new inmates; establishing
quarantine areas for those infected or at heightened risk for exposure; ceasing
inmate movement among its facilities; suspending all social visits and limiting legal
visits; and modifying operations to maximize social distancing. Dkt. No. 152; see
Smoot, 2020 WL 1501810, at *3 (“The mere possibility of an outbreak at his facility
does not equate to a compelling enough reason to justify his release.”); United States
v. Hamilton, No. 19-CR-54-01 (NGG), 2020 WL 1323036, at *2 (S.D.N.Y. Mar. 20,
2020) (denying temporary release to inmate with advanced age, dementia, and a
history of stroke and heart attack). Neither Yarrington nor the Court can predict
the extent to which COVID-19 might arise at the facility or how the facility might
respond to an outbreak any more accurately than many Americans can predict their
exposure to the virus or their local hospitals’ response. Clark, 2020 WL 1446895, at
*3. Accordingly, Yarrington’s stated concerns are insufficient to justify release.


         c. Effect of Release Plan on Defendant
         The Court now addresses the extent to which the proposed release plan is
tailored to mitigate or exacerbate other COVID-19 risks to Yarrington. Yarrington
provides no details regarding his release conditions. He simply states that he seeks
release “on reasonable conditions to include but not limited to home confinement,


4See     Centers    for    Disease    Control    and      Prevention     (“CDC”),    Fact   Sheet,
https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf (last updated March
20, 2020).
5          American           Heart          Association,           Coronavirus          Questions,
https://www.heart.org/en/coronavirus/coronavirus-questions (last viewed April 2, 2020).


8 / 10
    Case 1:12-cr-00435 Document 153 Filed on 04/06/20 in TXSD Page 9 of 10



GPS electronic monitoring, daily ‘reporting’ to Pretrial Services by phone, or any
other combination of conditions which will reasonably assure the safety of
Defendant and his appearance of all proceedings.” Dkt. No. 149 at 5. He offers no
details as to where he will stay and how he will arrive at the location. See Smoot,
2020 WL 1501810, at *3. Further, Defendant’s COVID-19 risks may likely be
exacerbated were he to be released, whereas “access to jails is both extremely
limited and strictly enforced.” Id. Thus, this factor weighs against release.


         d. Effect of Release Plan on Public
         Lastly, the Court analyzes the likelihood that Yarrington’s proposed release
would increase COVID-19 risks to others. Again, Yarrington offers no details
regarding release conditions. See Smoot, 2020 WL 1501810, at *3. Further, “[a]
defendant who is unable to comply with conditions of release poses potential risks to
law enforcement officers who are already tasked with enforcing shelter-in-place
orders in many cities and counties, pretrial services officers who come into contact
with the defendant for supervision, and others if that individual is taken back into
custody.” Clark, 2020 WL 1446895, at *3. Importantly, the Court also considers the
original grounds for Yarrington’s detention and Magistrate Judge Morgan’s finding
that he is “a risk of flight and short of detention, there is no condition or
combination of conditions that would reasonably assure the defendant’s appearance
at further court proceedings or safeguard the community.” Dkt. No. 72. The fourth
factor favors continued detention.




9 / 10
     Case 1:12-cr-00435 Document 153 Filed on 04/06/20 in TXSD Page 10 of 10



V.     Conclusion
       In sum, Yarrington has not established compelling reasons sufficient to
necessitate temporary release. Therefore, the Court DENIES Defendant’s Motion to
Reconsider the Order of Detention Dated April 26, 2018, and Emergency Request
for Release Upon Reasonable Conditions, Dkt. No. 149.


       SIGNED this 6th day of April, 2020.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




10 / 10
